Filed 11/16/22
                     CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        FIRST APPELLATE DISTRICT

                                DIVISION TWO


 THE PEOPLE,
        Plaintiff and Respondent,
                                              A164777
 v.
 WILLIAM ERIK MONROE,                         (Solano County Super. Ct.
                                              No. VCR162572)
        Defendant and Appellant.

       In 2005, defendant William Monroe was sentenced to a 31 year four
month prison term, which term included seven enhancements: three firearm
enhancements totaling 12 years eight months, three one-year prior prison
term enhancements, and a five-year prior serious felony enhancement. In
2020, Monroe filed a petition for relief under 2017 legislation granting the
trial court discretion to strike the firearm enhancements, and when in 2021
further legislation provided for resentencing to strike the one-year prior term
enhancements, Monroe filed a second petition seeking relief under that
statute as well. The trial court resentenced Monroe and struck the three one-
year enhancements, but concluded it was without jurisdiction to strike the
firearm enhancements. Monroe contends that this was error, and that he is
also eligible for relief under 2018 legislation granting the trial court
discretion to strike the five-year prior serious felony enhancement. The
Attorney General concedes that Monroe is eligible for relief with respect to
the firearm enhancements, but not with respect to the five-year prior serious
felony enhancement. We conclude that Monroe is eligible for relief with
respect to both the firearm enhancements and the prior serious felony
enhancement, and we reverse and remand for resentencing.
                                BACKGROUND
      The Crime, Sentence, and Appeal
      In September 2003, Monroe was convicted by a jury of residential
robbery in the first degree (Pen. Code, § 211)1 (count 1), two counts of false
imprisonment by violence (§ 236) (counts 2 & 3), and possession of a firearm
by a felon (§ 12021, subd. (a)(1)) (count 4).2 The jury also found true
enhancements for personal use of a firearm on count 1 (§12022.53, subd. (b))
and on counts 2 and 3 (§ 12022.5, subd. (a)), and a subsequent bench trial
found true allegations of four prior prison terms (§ 667.5, subd. (b)), and one
prior strike conviction for robbery (§ 667, subd. (a)(1)). (See People v. Monroe
(May 24, 2006, A109587) [nonpub. opn.].)
      On February 24, 2005, the trial court sentenced Monroe to a 31 year
four month prison term, calculated as follows: eight years for the robbery;
two consecutive one year four month terms for the two counts of false
imprisonment; 10 years for the firearm enhancement on count 1 (§ 12022.53,
subd. (b)); two one year four month terms for the two firearm enhancements
on counts 2 and 3 (§ 12022.5, subd. (a)); one year each for the three prior
prison term enhancements (§ 667.5, subd. (b)); and five years for the prior
robbery conviction (§ 667, subd. (a)(1)). The trial court stayed the sentence on
count 4.




      1   Further statutory references are to the Penal Code.
      2The facts of the underlying offenses are not relevant to this appeal,
and thus we do not discuss them.
      In 2006, we affirmed Monroe’s conviction on direct appeal. (See
People v. Monroe, supra, A109587.)
      Senate Bill No. 620 and Monroe’s First Motion
      In 2017, the Legislature passed Senate Bill No. 620 (2017–2018 Reg.
Sess., Stats. 2017, ch. 682, §§ 1 & 2, eff. Jan. 1, 2018), granting trial courts
the discretion to strike firearm enhancements imposed under
section 12022.53 “in furtherance of justice” under section 1385.
      On November 13, 2020, Monroe, acting in propria persona, filed a
“SB620 Motion for Resentencing Pursuant to Penal Code 1385,” asking that
the trial court “exercise its judicial discretion to strike or dismiss Penal Code
sections 12022.5 and 12022.53 enhancements relating to firearms.”
      On November 17, at a hearing at which Monroe was not present, the
trial court appointed counsel to represent Monroe.
      On August 9, 2021, again at a hearing at which Monroe was not
present, the trial court relieved Monroe’s counsel and appointed another
attorney to represent him.
      Senate Bill No. 1393
      Meanwhile, in October 2018, the Governor signed Senate Bill No. 1393
(2017−2018 Reg. Sess., Stats. 2018, ch. 1013, §§ 1–2), which took effect on
January 1, 2019 and grants trial courts discretion to strike five-year serious
felony enhancements (§ 667, subd. (a)(1)) under section 1385 “in furtherance
of justice.”
      Senate Bill No. 483 and Monroe’s Second Motion
      In October of 2021, the Governor signed Senate Bill No. 483
(2019−2020 Reg. Sess., Stats. 2021, ch. 728, § 3), effective on January 1, 2022,
which added section 1171.1 to the Penal Code, subdivision (a) of which
declares: “Any sentence enhancement that was imposed prior to January 1,
2020, pursuant to subdivision (b) of Section 667.5, except for any
enhancement imposed for a prior conviction for a sexually violent offense . . .
is legally invalid.” As will be discussed in further detail, Senate Bill No. 483
also provides a procedure for defendants serving sentences that include such
enhancements to be resentenced.
      On October 28, 2021, before any hearing or ruling on Monroe’s motion
under Senate Bill No. 620, Monroe, in propria persona, filed a document
titled “SB-483 Recall of Sentence Enhancement One Year Prison Prior,”
seeking to have the trial court strike his three one-year prison prior
enhancements (§ 667.5, subd. (b)) pursuant to Senate Bill No. 483.
      On November 29, the trial court relieved Monroe’s second attorney.
The next day, the trial court appointed a third attorney to represent Monroe.
      The Trial Court Decision
      A hearing on both motions was held on January 4, 2022. Defense
counsel was present, but Monroe was not. In response to the trial court
asking how long defense counsel needed to prepare for the two motions, she
stated: “I have not had the opportunity to look at the prison prior, but I have
had the opportunity to look at the motion to strike the gun enhancement and
I do not believe the Court has jurisdiction.” The trial court then agreed:
“With regard to the motion to exercise my discretion, pursuant to [section]
1385, with regard to the weapon enhancement, this Court has no jurisdiction
to do that. I’m going to deny that motion.” The trial court continued the case
to January 18 as to the motion to strike the prior prison term enhancements.
      On January 18, the matter was continued again to February 14.
      On February 2, Monroe filed a motion for reconsideration, again in
propria persona. He stated that he had never spoken with any of the three
attorneys appointed to represent him. However, Monroe indicated that his
current counsel had sent him a letter dated December 29 “stating that SB620
does not apply to my situation due to being final, with case law,” case law
which, Monroe’s motion said, nevertheless “stated plainly [that] ‘the new
authority to strike or dismiss the enhancement extends to any resentencing
that may occur under any other law.’ ” Because his motion under Senate Bill
No. 483 was a “resentencing matter,” Monroe argued that “SB620 can and
should be added and addressed.”
      At the hearing on February 14, the prosecutor agreed that the three
one-year prison priors should be stricken under Senate Bill No. 483, and the
trial court did so, resentencing Monroe to a term of 28 years four months.
With respect to the motion for reconsideration, defense counsel stated
“Unfortunately, Your Honor, the law is the law and there was nothing I could
do.” The trial court responded:
      “THE COURT: I agree with you. So I’m going to deny the motion to
reconsider, but I have granted the motion with regard to the prison priors.”
      In other words, to put it in Senate Bill language, the trial court granted
Monroe relief under Senate Bill No. 483 but held he was not eligible to be
considered for relief under Senate Bill No. 620.
      Monroe—again acting propria persona—filed a notice of appeal.
                                  DISCUSSION
      Monroe, now represented by appellate counsel, argues that he was
denied the effective assistance of counsel, and that he is entitled to remand
for resentencing so that the trial court can consider whether to exercise its
discretion under Senate Bill No. 620 to strike the firearm enhancements. He
also argues that on remand, the trial court should consider whether to
exercise its discretion to strike the five-year serious felony enhancement
under Senate Bill No. 1393. We conclude that Monroe was entitled to have
the trial court consider whether to exercise its discretion under both Senate
Bill No. 620 (which the Attorney General concedes) and Senate Bill No. 1393
as part of his resentencing pursuant to Senate Bill No. 483.
      Senate Bill No. 483 added section 1171.1 to the Penal Code, which was
subsequently renumbered without substantive change as section 1172.75.
(Stats. 2022, ch. 58, § 12, eff. June 30, 2022.) Section 1172.75, subdivision (a)
provides that “[a]ny sentence enhancement that was imposed prior to
January 1, 2020, pursuant to subdivision (b) of Section 667.5, except for any
enhancement imposed for a prior conviction for a sexually violent offense . . .
is legally invalid.” (§ 1172.75, subd. (a).) Once the California Department of
Corrections and Rehabilitation identifies those persons “currently serving a
term for a judgment that includes an enhancement described in
subdivision (a)” to the sentencing court, “the court shall recall the sentence
and resentence the defendant.” (§ 1172.75, subds. (b) & (c).)
      The resentencing “shall result in a lesser sentence than the one
originally imposed . . . unless the court finds by clear and convincing evidence
that imposing a lesser sentence would endanger public safety.” (§ 1172.75,
subd. (d)(1).) In resentencing, “[t]he court shall apply the sentencing rules of
the Judicial Council and apply any other changes in law that reduce
sentences or provide for judicial discretion so as to eliminate disparity of
sentences and to promote uniformity of sentencing.” (§ 1172.75, subd. (d)(2).)
“The court may consider postconviction factors, including, but not limited to,
the disciplinary record and record of rehabilitation of the defendant while
incarcerated, evidence that reflects whether age, time served, and diminished
physical condition, if any, have reduced the defendant’s risk for future
violence, and evidence that reflects that circumstances have changed since
the original sentencing so that continued incarceration is no longer in the
interest of justice.” (§ 1172.75, subd. (d)(3).) “Unless the court originally
imposed the upper term, the court may not impose a sentence exceeding the
middle term unless there are circumstances in aggravation that justify the
imposition of a term of imprisonment exceeding the middle term, and those
facts have been stipulated to by the defendant, or have been found true
beyond a reasonable doubt at trial by the jury or by the judge in a court trial.”
(§ 1172.75, subd. (d)(4).) The court “shall appoint counsel” for the
resentencing. (§ 1172.75, subd. (d)(5).)
      We have not found, nor have the parties cited, any cases discussing the
scope of the relief available under section 1172.75, subdivision (d)(2) at a
resentencing under Senate Bill No. 483. However, there is no dispute that
Monroe was entitled to resentencing under section 1172.75, and the plain
terms of subdivision (d)(2) required that at that resentencing, the trial court
“shall apply . . . any other changes in law that reduce sentences or provide for
judicial discretion so as to eliminate disparity of sentences and to promote
uniformity of sentencing.” (§ 1172.75, subd. (d)(2).) Senate Bills Nos. 620
and 1393 were such changes in the law, and the Attorney General does not
contend otherwise.
      The Attorney General concedes that the trial court erred in denying
relief under Senate Bill No. 620 because it was already resentencing Monroe
pursuant to Senate Bill No. 483, but asserts that this is because the authority
to strike the firearm enhancements under Senate Bill No. 620 expressly
applies “to any resentencing that may occur pursuant to any other law.”
(§ 12022.53, subd. (h); cf. People v. Johnson (2019) 32 Cal.App.5th 938, 942
[failure to obtain collateral relief through habeas corpus meant defendant
had not shown he was “eligible for ‘resentencing . . . pursuant to any other
law.’ (§ 12022.53, subd. (h))”].) We accept his concession and agree that this
is an additional reason that Monroe was eligible for relief under Senate Bill
No. 620.
      With respect to Senate Bill No. 1393, the Attorney General first argues
that Monroe has forfeited his argument because he did not present it to the
trial court, based on the rule that “any failure on the part of a defendant to
invite the court to dismiss under section 1385 following [People v. Superior
Court (Romero) (1996) 13 Cal.4th 497] waives or forfeits his or her right to
raise the issue on appeal.” (People v. Carmony (2004) 33 Cal.4th 367, 375–
376; see People v. Scott (1994) 9 Cal.4th 331, 352–353.) Monroe disagrees
that there has been any forfeiture, and also argues that if the claim is
forfeited, his counsel was ineffective in failing to raise the issue. No
satisfactory explanation for counsel’s failure to request that the trial court
strike the section 667, subdivision (a)(1) enhancement pursuant to Senate
Bill No. 1393 is apparent from the record—indeed, the record indicates, and
respondent concedes, that Monroe’s counsel was affirmatively mistaken
regarding the availability of relief under Senate Bill No. 620 as part of
Monroe’s resentencing under Senate Bill No. 483. To forestall Monroe’s
ineffective assistance of counsel claim, we decline to find forfeiture under the
circumstances of this case. In any event, we may reach the merits of
Monroe’s argument even if it has been forfeited. (See People v. Williams
(1998) 17 Cal.4th 148, 161–162, fn. 6 [“An appellate court is generally not
prohibited from reaching a question that has not been preserved for review
by a party. [Citations.] Indeed, it has the authority to do so”].)
      On the merits, the Attorney General argues that Monroe is not eligible
for relief under Senate Bill No. 1393 because he was not “legally eligible for
its benefits in the first instance given that his conviction was already final
prior to its effective date,” and—unlike in the case of Senate Bill No. 620—
“no other provision of law conferred further authority on the trial court to
exercise its discretion to strike the prior serious felony enhancement in final
cases.”
      We reject both of these arguments. Senate Bill No. 483 assumes the
defendant’s conviction is final because it provides for recall of the sentence
and resentencing. (See § 1172.75, subd. (c); Stats. 2021, ch. 728, § 1 [stating
legislative intent that Senate Bill No. 483 apply “to all persons currently
serving a term of incarceration in jail or prison for these repealed sentence
enhancements”].) The fact that Monroe was not independently eligible for
the benefits of Senate Bill No. 1393 because his conviction was already final
does not change this. (See People v. Cepeda (2021) 70 Cal.App.5th 456, 464
[concluding that resentencing under section 1170, subdivision (d)(1) allows
the trial court to apply Senate Bill No. 1393 to judgments that are already
final even though defendant could not “fil[e] his own Senate Bill [No.] 1393
motion in the trial court”].) Senate Bill No. 620—like Senate Bill No. 1393—
does not apply independently to judgments that are final, but the Attorney
General concedes that Senate Bill No. 620 nevertheless applies once
resentencing is triggered by Senate Bill No. 483. (See People v. Hernandez
(2019) 34 Cal.App.5th 323, 326 [“Senate Bill No. 620 . . . does not apply
retroactive[ly] to cases that became final”]; People v. Johnson (2019)
32 Cal.App.5th 938, 941–942 [same].) So too with Senate Bill No. 1393.
      As noted, the Attorney General argues relief is not available under
Senate Bill No. 1393 because Senate Bill No. 620 provides that the authority
it grants extends “to any resentencing that may occur pursuant to any other
law,” whereas Senate Bill No. 1393 contains no such provision. But this is
simply a second and additional reason that Senate Bill No. 620 applies in this
case. (See People v. Pillsbury (2021) 69 Cal.App.5th 776, 786 [concluding this
language is an “additional[]” reason that Senate Bill No. 620 applies to a
resentencing under section 1170, subdivision (d)(1)].) And if section 1172.75,
subdivision (d)(2) applied only to ameliorative legislation that expressly
applied whenever resentencing occurred under any other law,
subdivision (d)(2) would be unnecessary surplusage—a construction of the
statute that should be avoided. (See People v. Valencia (2017) 3 Cal.5th 347,
357 [“we generally must ‘accord[] significance, if possible, to every word,
phrase and sentence in pursuance of the legislative purpose,’ and have
warned that ‘[a] construction making some words surplusage is to be
avoided’ ”].)
      Finally, we reject the Attorney General’s argument that Monroe is not
entitled to a full resentencing on remand because his judgment of conviction
was final and the prior prison term enhancements have already been
stricken, such that no enhancements are being stricken on review. (See
People v. Buycks (2018) 5 Cal.5th 857, 893 [“when part of a sentence is
stricken on review, on remand for resentencing ‘a full resentencing as to all
counts is appropriate, so the trial court can exercise its sentencing discretion
in light of the changed circumstances’ ”].) By its plain terms, section 1172.75
requires a full resentencing, not merely that the trial court strike the newly
“invalid” enhancements. For example, section 1172.75 subdivision (d)(1)
creates a presumption that the resentencing “shall result in a lesser sentence
than the one originally imposed,” subdivision (d)(3) expressly requires the
court to consider “post conviction factors, including . . . evidence that reflects
that circumstances have changed since the original sentencing,” and
subdivision (d)(4) guides the trial court in selecting among the lower, middle,
and upper term on each count.
      In short, Monroe was entitled to, but did not receive, a full resentencing
under the terms of section 1172.75, including the application of “any other
changes in law that reduce sentences or provide for judicial discretion,” in
particular the changes made by Senate Bill Nos. 620 and 1393. To correct
this error, remand for a full resentencing in compliance with section 1172.75
is necessary.
                                DISPOSITION
      The sentence is vacated and the matter is remanded for resentencing
consistent with section 1172.75 and with the views expressed in this opinion,
including for the trial court to exercise its discretion under Senate Bill
No. 620 and Senate Bill No. 1393.
                                           _________________________
                                           Richman, Acting P. J.


We concur:


_________________________
Miller, J.


_________________________
Van Aken, J. *




People v. Monroe (A164777)

       *Judge of the San Francisco Superior Court, Judge Christine Van Aken,
sitting as assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.
Trial Court:                      Solano County Superior Court

Trial Judge:                      Honorable Stephanie Grogan
                                  Jones

Attorney for Plaintiff and        Rob Bonta, Attorney General of
Respondent, People of the State   California; Lance E. Winters,
of California:                    Chief Assistant Attorney General;
                                  Jeffrey M. Laurence, Senior
                                  Assistant Attorney General; Rene
                                  A. Chacon, Supervising Deputy
                                  Attorney General; Julia Y. Je,
                                  Deputy Attorney General

Attorney for Defendant and        Law Offices of Russo & Prince,
Appellant, William Erik Monroe:   Leslie Prince, under appointment
                                  by the Court of Appeal, for
                                  Defendant and Appellant.